interim Decision #2627

MATTER OF CARRILLO-GUMERREZ

In Section 246 Proceedings
A-66'70757

Decided by Board December 21, 1977
The five-year period of statutory limitations in section 246(a) of the Immigration and
Nationality Act, 8 U.S.C. 1256(a), (dealing with rescission of adjustment of status) as it
applies to Cuban aliens with a retroactive date of permanent residence granted pursuant to the Act of November 2, 1966 (P. L. 89-732,8.0 Stat. 1161), commences to run
from the date the application for adjustment was approved and not from the retroactive
date of permanent residence.
ON BEHALF OF SERVICE:
Leonard Leopold
Trial Attorney

ON BEHALF OF RESPONDENT:
Clemente L. Vazquez-Bello,
Esquire
1395 Coral Way
Miami, Florida 33145

BY: Milhollan, Chairman;

Maniatis, Appleman, and Maguire, Board Members

The Service appeals from an order of the immigration judge, dated
March 11, 1977, terminating the rescission proceedings under section
246 of the Immigration and Nationality Act on the ground that they are
barred by the five -year period of statutory limitations. The appeal will
be sustained and the record remanded for further proceedings.
The respondent is a 30-year-old native and citizen of Cuba who was
admitted to the United States on July 9, 1960, as a nonimmigrant

student. On December 23, 1965, he was granted indefinite voluntary
departure and on March 31, 1972, he applied for status as a-permanent
resident pursuant to the Act of November 2,166 (P. L. 89-732, 80 Stat.
1161). On October 24, 1974, his status was adjusted to that of a permanent resident, retroactive to September 30, L969.
On September 9, 1975, the Service issued the respondent a Notice of
Intention to Rescind, alleging that at the time of his adjustment, the
respondent failed to advise the immigration officer that he had applied
for relief from training and service in the Armed Forces of the United
States on August 14, 1965.

The respondent, through counsel, has admitted most of the above
429

Interim Decision #2627
facts. However, he contends thut, September 30, 1969, is the effective
date of his permanent residence for all purposes and, thus, rescission is
barred by section 246 of the Act, which provides for a five-year limitation on rescinding the adjustment of status. The Service argues that the
five-year limitation period was from October 24, 1974—the date the
action was taken adjusting the status. The only issue before us, therefore, is whether the five-year limitation period runs from the date of
permanent residence or from the date the action was taken granting the
permanent residence.
Under the provisions of the Act of November 2, 1966, the effective

date of the respondent's permanent residence is September 30, 1969. 1
Theimgratonjudclehtisaonrlfpuse
and, thus, the statutory five-year limitation period runs from the date of
permanent residence created by the adjustment regardless of the date
of the action taken granting the adjustment of status. Since the Notice
of Intention to Rescind was issued on September 9, 1975, more than five
years after the date of permanent residence, he found that the rescission
proceedings were barred by the five-year period of statutory
limitations. We conclude that the immigration judge's conclusions were
incorrect and that his decision to terminate proceedings was in error.
The Service has pointed out that it was the Congressional intent in
enacting the Act of November 2, 1966 (P. L. 89-732, 80 Stat. 1161), to
provide certain Cuban aliens with a head start toward meeting the

residence requirement for naturalization. Matter of Riva, 12 I. & N.
Dec. 56 (Reg. Comm'r 1967). They argue, further, that there is nothing
in the legislative history of the statute to show that Congress intended
the retroactive date of permanent residence to control for all purposes.
We recognize the respondent's argument that the five-year limitation
in section 246 is remedial in nature, as its purpose is to grant an alien
relief from the harsh results of rescission of status and, thus, any doubt

or ambiguity is to be interpreted and resolved in a manner favorable to
the alien. Scott v. INS, 385 U.S. 214, 225 (1966); Costello v. INS, 376
U.S. 120, 128 (1964). See also Quintana v. Holland, 255 F.2d 161, 164 (3
Gin 1958). However, our reading of the legislative history of the Act of
November 2, 1966, convinces us that its retroactive provision was designed merely as a means of allowing the beneficiaries of the legislation
to count some of the time spent in the United States in a status other
than that of permanent residents towards their residency requirements
far naturalization. See f1966] U.S. Code Cong. and Admin. News 3792
The pertinent provision in section 1 of the Act of November 2, 1966 (P. L. 89-732, SO
Stat. 1161), provides: /I. . . upon approval of such an application for adjustment of status,
the Attorney General shall create a record of the alien's admission for permanent residen ce as of a date 30 months prior to the filing of such an application or the date of his last

arrival into the United States, whichever is later . . .

430

Interim Decision #2627
et seq. Any other reading of the statute would do violence to section 4 of
the Act of November 2, 1966, wherein it is provided in pertinent part
that:
Nothing contained in this Act shall be held to repeal, amend, alter, modify, affect or
restrict the powers, duties, functions, or authority of the Attorney General in the
administration and enforcement of the Immigration and Nationality Act or any other
law relating to immigration, nationality or naturalization.
Thus, we disagree with the immigration judge's interpretation of the
applicable law and hold that the five-year period of statutory limitations
in section 246(a) of the Immigration and Nationality Act, 2 as it applies to
Cuban aliens with retroactive date of permanent residence granted
pursuant to the Act of November 2, 1966 (P. L. 89-732, 80 Stat. 1161),
commences to run from the date the application for adjustment was
approved and not from the retroactive date of permanent residence.
Accordingly, the appeal will be sustained and the record remanded for
further proceedings.
ORDER: The appeal is sustained and the record is remanded for
further proceedings consistent with the foregoing opinion.

2 Section 246(a) of the Act provides in pertinent part:
. . . If, at any time within five years after the status of a person has been otherwis e
adjusted under the provisions of section 245 or 249'of this Act or any other provision of
law to that of an alien lawfully admitted for permanent residence, it shall appear to the
satisfaction of the Attorney General that the person was not in fact eligible for such
adjustment of status, the Attorney General shall rescind the action taken granting an
adjustment of status to such person and cancelling deportation in the case of such person
if that occurred and the person shall thereupon be subject to all provisions of this Act to
the same extent as if the adjustment of status had not been made.
By our decision we hold thei this section of the statute refers to the date the adjustment
occurred and not the date of lawful entry created.

431

